Metcalf, J.
The defendant shows no legal or equitable defence to this action. The plaintiffs are clearly entitled, under one or the other of the counts in their amended declaration, to recover the demand made by them, according to the covenant of the defendant in the instrument executed by him on the 1st of August 1859. He went into possession of the premises described in that instrument, and retained uninterrupted possession thereof during the full term therein mentioned, with the consent and approval of the three joint owners of those premises. By the death of one of those joint owners, during the term, the *338cause of action for rent, or for use and occupation, survived to the other two.
We incline to the opinion that these survivors might, on a declaration rightly framed, maintain an action against the defendant on his covenant contained in that instrument, although it was not executed by Charles R. Codman, one of the joint owners of the premises. For it is an ancient doctrine of the law, that if one party executes his part of an indenture, it shall be his deed, though the other does not execute his part. Com. Dig. Fait. C. 2. And we suppose that when a lessee has entered and enjoyed bis whole term, he is liable on his covenant to pay rent, though the lessor did not execute the lease. See 1 Walford on Parties, 432 ; Petrie v. Bury, 3 B. & C. 353; Cooch v. Goodman, 2 Ad. & El. N. S. 580. But however this may be, the plaintiffs, as we have already said, are entitled to recover on the pleadings in the case.
The jury, by finding a verdict for the plaintiffs, under the instructions given to them, have found that the plaintiffs did not knowingly let the premises for the illegal sale or keeping for sale of intoxicating liquors, nor knowingly permit the premises to be so used, as alleged in the answer of the defendant.
The jury were rightly instructed that if the plaintiffs had proved the usage in Boston, testified to on the trial, as to the apportionment of taxes on a building, occupied by different tenants, according to the respective rents of those tenants, and that the taxes which were claimed in this action were so assessed, the plaintiffs might recover the taxes which they claimed of the defendant. It appeared at the trial, that the defendant had, for the first year of his term, paid the taxes which were apportioned according to this usage ; and his counsel made no objection, in his brief, to the aforesaid ruling. Exceptions overruled